Action to recover damages for personal injuries sustained as the result of the alleged negligence of the defendant in prematurely closing the doors of its trolley car as plaintiff was alighting. Judgment reversed on the law and a new trial granted, with costs to appellant to abide the event. The court erroneously directed a verdict for the defendant. Plaintiff's evidence established a prima facie case, which was not destroyed by contradictions in her testimony. Close, P. J., Hagarty, Adel, pewis and Aldrich, JJ., concur.